Exhibit 10.1 (b) March 13, 2013 Mr. John C. Millman, President Sterling Bancorp 650 Fifth Avenue New York, New York10019 Dear Mr. Millman: This will confirm the following amendment to your Amended and Restated Employment Agreement, dated as of March 22, 2002, with our Company, which was last amended by letter agreement dated March 2, 2012: The date in the third line of Paragraph 1 (captioned “Term”) is amended to December 31, 2015. The foregoing amendment was adopted by the Compensation Committee and approved by the Board of Directors at its March 13, 2013 meeting. Kindly sign and return the enclosed copy to the Company in order to confirm your understanding and acceptance of the foregoing amendment. Sincerely, Sterling Bancorp By:/s/ Debra A. Ashton Secretary Agreed: /s/ John C. Millman John C. Millman
